                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARTOR KIKI BROWN,                           :
                                             :
                      Plaintiff,             :
       v.                                    :       CIVIL ACTION NO. 16-2566
                                             :
RONALD PHILLIPS et al.,                      :
                                             :
                      Defendants.            :


                                            ORDER

       This 9th day of July, 2021, upon further consideration of Plaintiff and Defendants’ Cross

Motions for Summary Judgment (ECF 63, 64), and having reviewed Plaintiff’s supplemental

briefing (ECF 81), and for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED, and Defendants’

Motion for Summary Judgment is GRANTED.

       The Clerk is requested to mark this case closed for statistical purposes.



                                                             BY THE COURT:

                                                             /s/ Gerald Austin McHugh
                                                             United States District Judge
